Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments directed towards claims 1-3 are persuasive. Claim 4-6 are still pending under 103. Since the previous response had language that was confusing the applicant’s previous response wasn’t particularly clear if the applicant was arguing claim 4-6 was depending from claim 1 or something altogether different, and thus was rejected under two 103 rejections. Currently one set of 103s are still pending due to the change in language in the current argument language.

Allowable Subject Matter

Claims 1 - 3 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer Zaslansky et al. (US 20150287403 A1) hereafter known as “Zaslansky” in view of Seo et al. (US 20060058014 A1).

Regarding claim 4, Zasalasky teaches a method (See title)  of using one or more computer processors (¶114, “Some embodiments may be implemented by using a suitable combination or hardware components, software modules, processor, CPU, Integrated Circuits, logic circuits, controllers, memory unit, storage unit, input unit, output unit, wired or wireless transceivers or transmitters or receivers or links or networks, or the like.” A cpu or a processor may be a combination of one or more computer processors.) to manage banking and 2Attny Dkt No: 102271.0054US1 banking transactions (The examiner notes that the applicant’s specification doesn’t particularly limit what banking or banking transactions are. Thus the limitation “manage banking” is rejected (¶107, “In the Avatars Selection screen or tab, for example: (2.1) Select an avatar from list of avatars or characters, and optionally purchase premium avatars;” This is managed by a processor or processors as cited in in ¶114.)  and banking transactions (¶107, “In the Avatars Selection screen or tab, for example: (2.1) Select an avatar from list of avatars or characters, and optionally purchase premium avatars;” This is managed by a processor or processors as cited in in ¶114.). That is they are considered to read on the limitation of “to manage economic transactions associated with avatars” in claim 1.
) associated with avatar accessories across multiple proprietary augmented reality platforms, comprising (¶27, “Each one of devices 101-102 may be or may comprise, for example, a smartphone, a tablet, a portable electronic device, a laptop computer, a desktop computer, a gaming device, a wireless communication device, a phone-tablet or "phablet" device, a wearable device, a smart-watch device, an Augmented Reality (AR) device, a projector device, a wearable device similar to Google Glass, and/or other suitable electronic device or appliance.” The examiner notes that Google Glass is an augmented reality device as well. The examiner considers an AR device and google glass to be different proprietary platforms. Furthermore by being two separate devices they’re different proprietary platforms as well.): retrieving available avatar accessories (¶103, “Some embodiments may allow a user to manipulate avatars, to import or export avatars, to customize avatars, to edit or modify avatars, to accessorize avatars, to "celebritize" avatars (e.g., modify them to be similar to a celebrity or famous person or famous character), to purchase premium avatars, or the like.” ¶106, “(1.3) Enter a user name (e.g., full name or nickname to show later in chat screen); (1.4) Land in the Avatars Selection screen or tab.”)” ¶103: discloses a method of retrieving an avatar in the form of importing an avatar. ¶106: discloses a method of retrieving available avatars by logging in to retrieve the avatars.); but doesn’t explicitly disclose presenting the available avatar accessories to a user; receiving an avatar accessory selection from the user; determining whether the avatar accessory selection is available for rendering; and responsive to determining that the avatar accessory selection is not available for rendering, presenting the avatar accessory selection for redemption.

Seo teaches presenting the available avatar accessories to a user (See Fig. 27A, ¶143: the examiner notes there is a repurchasing check. Upon checking to see if the item/avatar has been purchased it is determined if it is already available for rendering without purchasing. If it is already purchases it is already available for rendering. If it hasn’t been it isn’t available for rendering.); receiving an avatar accessory selection from the user; determining whether the avatar accessory selection is available for rendering (See Fig. 27A, ¶143: the examiner notes there is a repurchasing check. Upon checking to see if the item/avatar has been purchased it is determined if it is already available for rendering without purchasing. If it is already purchases it is already available for rendering. If it hasn’t been it isn’t available for rendering. The examiner notes that if it hasn’t been purchased it isn’t accessible to the user.); and responsive to determining that the avatar accessory selection is not available for rendering, presenting the avatar accessory selection for redemption (See Fig. 27A, ¶143: the examiner notes there is a repurchasing check. Upon checking to see if the item/avatar has been purchased it is determined if it is already available for rendering without purchasing. If it is already purchases it is already available for rendering. If it hasn’t been it isn’t available for rendering. The examiner notes that if it hasn’t been purchased it isn’t accessible to the user. The algorithm gives an option to purchase the avatar so that it is not accessible it is to be available for redemption via a currency (cash) or points.).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Zaslansky in view Seo as in doing so would increase the purchasing options available by having a purchased check, thus reducing the possibility of duplicate purchases.

 Regarding claim 5, Zaslansky in view of Seo teaches he method of claim 4, further comprising: 
determining whether a user redemption of the avatar selection is received (See Seo ¶143, Fig. 27A, explanation above and below);
responsive to determining that the user redemption of the avatar selection is received, adding the avatar selection to a user avatar bank, wherein the user avatar bank is available for use in (See Seo Fig. 27A, ¶143: the examiner notes there is a repurchasing check. Upon checking to see if the item/avatar has been purchased it is determined if it is already available for rendering without purchasing. If it is already purchased it is already available for rendering. If it hasn’t been it isn’t available for rendering. The examiner notes that if it hasn’t been purchased it isn’t accessible to the user. The algorithm gives an option to purchase the avatar so that it is not accessible it is to be available for redemption via a currency (cash) or points.) and
rendering the avatar selection (¶153, ¶154: when the avatar is displayed it is rendered.), Seo doesn’t explicitly disclose a first proprietary augmented reality platform and a second proprietary augmented reality platform.

However, Zaslansky a first proprietary augmented reality platform and a second proprietary augmented reality platform. (¶27, “Each one of devices 101-102 may be or may comprise, for example, a smartphone, a tablet, a portable electronic device, a laptop computer, a desktop computer, a gaming device, a wireless communication device, a phone-tablet or "phablet" device, a wearable device, a smart-watch device, an Augmented Reality (AR) device, a projector device, a wearable device similar to Google Glass, and/or other suitable electronic device or appliance.” The examiner notes that Google Glass is an augmented reality device as well. The examiner considers an AR device and google glass to be different proprietary platforms. Furthermore by being two separate devices they’re different proprietary platforms as well.)

As Zasalasky was already combined with Seo, it would have been obvious to a person ordinary skill at the filing of the instant application to implement the concepts Seo with the multiple proprietary augmented reality platforms, as it would been obvious to try multiple augmented reality platforms, with predicable solutions and would have a reasonable expectation of success.

Regarding claim 6, Zaslansky in view of Seo teaches the method of claim 4, further comprising; determining whether a user redemption of the avatar accessory selection is received (See Fig. 27A, ¶143: the redemption is the same as purchase.); responsive to determining that the user redemption of the avatar accessory selection has not been received, representing available avatar accessories (See Seo Fig. 27A, ¶143, the examiner notes there is a repurchasing check. Upon checking to see if the item/avatar has been purchased it is determined if it is already available for rendering without purchasing. If it is already purchases it is already available for rendering. If it hasn’t been it isn’t available for rendering. The examiner notes that if it hasn’t been purchased it isn’t accessible to the user. The algorithm gives an option to purchase the avatar so that it is not accessible it is be available for redemption via a currency (cash) or points.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616